Citation Nr: 0115181	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to Department of Veterans 
Affairs (VA) nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant had active service in the Philippine 
Commonwealth Army, USAFFE, and recognized guerillas, from 
April 1943 to September 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 decision by the Manila, the 
Republic of the Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to VA nonservice-connected benefits.  In 
D'amico v. West, 209 F. 3d 1322 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit") held that the principles of new and 
material evidence apply to questions involving the status of 
a veteran.  Id at 1326-1327.  See also 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  Thus, the consideration by the RO of the 
appellant's claim under the new and material evidence 
standard was proper.  


FINDINGS OF FACT

1.  In a May 1995 decision, the RO denied entitlement to VA 
nonservice-connected pension benefits and the appellant was 
provided notice of his procedural and appellate rights; 
however a notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's May 1995 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1995 decision denying entitlement to VA 
nonservice-connected pension benefits is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has not been submitted since 
the RO's May 1995 decision, thus, the claim for entitlement 
to VA nonservice-connected pension benefits is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the appellant was notified in the December 2000 RO 
decision of the reasons and bases for the denial of his 
claim.  He was further notified of this information in the 
February 2001 statement of the case.  In addition, he was 
advised that his claim was being certified to the Board and 
that he could request a personal hearing and/or submit 
additional evidence and argument in support of his claim.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the December 2000 RO decision as 
well as in the statement of the case, which were both sent to 
the appellant, informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The record 
reflects verification of the appellant's service by VA which 
is the key issue in this case.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
appellant.  There is sufficient evidence of record to decide 
his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the his claim, as set forth below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision.

In addition, the Board notes that the VCAA expressly provides 
that nothing in the act "shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in section 5108 of this title."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 State. 2096, 
___ (to be codified at 38 U.S.C. § 5103A(f)).

With regard to another preliminary matter, subsequent to the 
February 2001 letter in which the appellant was informed that 
his claim was being certified to the Board, he submitted 
further argument.  Enclosed with this argument is a copy of 
another person's statement of the case.  The appellant used 
this statement of the case as a reference to the VA law and 
regulations cited therein.  The appellant had himself been 
provided the pertinent VA law and regulations.  This document 
does not in any way support his claim.  The Board notes that 
this statement of the case is tantamount to additional 
argument by the appellant as it was being used as such.  Even 
if the Board were to consider this additional evidence, this 
document is not pertinent to the appellant's claim and, if 
fact, duplicates a copy of a second person's statement of the 
case which the appellant had already submitted.  As such, the 
Board notes that although the RO did not initially consider 
this document and there is no waiver of initial RO 
jurisdiction per 38 C.F.R. § 20.1304(c), no waiver is 
necessary as this is not pertinent evidence.  

In May 1995, the appellant applied for VA nonservice-
connected pension benefits.  The evidence of record at that 
time consisted of the following: marriage documents; a Joint 
Affidavit signed by R.B. and E.D., addressing the appellant's 
proper spelling of his name; a March 1987 Certification by 
the Republic of the Philippines Ministry of National Defense 
General Headquarters, Armed Forces of the Philippines, which 
certified the appellant's birth date, military status, and 
current organization affiliations; appellant's Affidavit for 
Philippine Army Personnel; another Affidavit signed by E.D. 
addressing the appellant's alleged inservice illnesses; a 
copy of the appellant's September 1989 application for VA 
disability compensation benefits; certification by the 
National Personnel Records Center (NPRC) verifying the 
appellant's service information, to include a DARP Form 632; 
and the appellant's assertions that he had qualifying service 
for VA nonservice-connected pension benefits.  The Board 
notes that the record established that the appellant had 
active service in the Philippine Commonwealth Army, USAFFE, 
and recognized guerillas, from April 1943 to September 1945.  
There was no evidence of record to show that he was enlisted, 
inducted or commissioned into a regular component of the U.S. 
Armed Forces.

The law authorizes the payment of VA nonservice-connected 
disability pension to a "veteran" of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  The term "veteran" 
means a person who served in the active military, naval or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include pension benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.8(c), (d).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, 
"service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In a May 1995 decision, the RO denied entitlement to VA 
nonservice-connected pension benefits on the basis that he 
did not have the requisite military service to establish 
eligibility.  Although the appellant was provided notice of 
his procedural and appellate rights, a notice of disagreement 
was not received within the subsequent one-year period.  The 
RO's May 1995 decision denying entitlement to VA nonservice-
connected pension benefits is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

In December 2000, the appellant's current claim for VA 
nonservice-connected pension benefits was received.  The 
additional evidence which has been added to record consists 
of the following: medical records; copies of two other 
persons' statements of the case citing VA law and regulations 
for pension claims; an October 1999 Certification by the 
Republic of the Philippines Ministry of National Defense 
General Headquarters, Armed Forces of the Philippines; and 
the appellant's assertions that he had qualifying service for 
VA nonservice-connected pension benefits.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the May 1995 RO decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board finds that the appellant has not submitted new and 
material evidence.  The newly submitted medical records do 
not address the appellant's military service.  The copies of 
two persons' statements of the case citing VA law and 
regulations for pension claims do not include any information 
relevant to the appellant's military service, duplicate the 
relevant VA law sent to the appellant in May 1995, and do not 
support the appellant's claim.  The October 1999 
Certification by the Republic of the Philippines Ministry of 
National Defense General Headquarters, Armed Forces of the 
Philippines, duplicates the information provided in the prior 
October 1987 document of the same kind.  The appellant's 
assertions that he had qualifying service for VA nonservice-
connected pension benefits merely duplicate the assertions he 
presented at the time of his prior claim.  The record still 
shows that the appellant had active service in the Philippine 
Commonwealth Army, USAFFE, and recognized guerillas, from 
April 1943 to September 1945.  There is still no evidence of 
record to show that he was enlisted, inducted or commissioned 
into a regular component of the U.S. Armed Forces.

As set forth above, the additional evidence is either 
duplicative, cumulative of other evidence previously 
submitted and considered by the RO in May 1995, or does not 
bear directly and substantially upon the specific matter 
under consideration.  As the additional evidence fails to 
establish that the appellant had the requisite military 
service to entitle him to VA nonservice-connected disability 
pension benefits, it certainly does not in any way contribute 
to a more complete picture in this case.  See Hodge, 155 F.3d 
at 1363.

In conclusion, the Board finds that the evidence submitted 
since the RO's May 1995 decision is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to nonservice- 
connected pension benefits is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

